Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  May 6, 2016                                                                            Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  153413(68)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  NEXTEER AUTOMOTIVE CORPORATION,                                                              Joan L. Larsen,
                                                                                                         Justices
           Plaintiff/Counter-Plaintiff/Third-
           Party Defendant-Appellee,
                                                              SC: 153413
  v                                                           COA: 324463
                                                              Saginaw CC: 13-021401-CK
  MANDO AMERICA CORPORATION, TONY
  DODAK, THEODORE G. SEEGER, TOMY
  SEBASTIAN, CHRISTIAN ROSS, KEVIN
  ROSS, ABRAHAM GEBREGERIS,
  RAMAKRISHNAN RAJA
  VENKITASUBRAMONY, TROY STRIETER,
  JEREMY J. WARMBIER, and SCOTT
  WENDLING,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before June 1, 2016.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 6, 2016